      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMIE LYNN SWICK,                              :    Civil No. 3:18-CV-0546
                                               :
              Petitioner,                      :
                                               :
              v.                               :
                                               :
SUPT. LONNIE OLIVER, et al.,                   :
                                               :
              Defendants.                      :    Judge Jennifer P. Wilson

                                    MEMORANDUM

       Petitioner Jamie Lynn Swick filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging her 2008 convictions in the

Bradford County Court of Common Pleas, Pennsylvania. (Doc. 1.) She names

Lonnie Oliver, the Superintendent of SCI-Cambridge Springs as the Respondent.1

Respondent has filed a response to the § 2254 petition (Doc. 11), and Swick has

filed a traverse (Doc. 17). For the following reasons, the court will dismiss the

petition as time-barred. A certificate of appealability will not be issued.

                                       BACKGROUND

       On August 29, 2008, a jury convicted Swick of two counts each of

involuntary deviate sexual intercourse, statutory sexual assault, and indecent



       1
         Petitioner also names the Commonwealth of Pennsylvania and the Pennsylvania
Attorney General as respondents in this action. However, as custodian of petitioner,
Superintendent Oliver is the proper respondent and the remaining respondents shall be dismissed
from this action with prejudice. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 2 of 16




assault. The convictions stem from a two-year sexual relationship with a minor.

Swick was sentenced on December 15, 2008, to an aggregate sentence of 206 to

412 months’ incarceration. (Doc. 12-2 at 13, 15.) Swick filed a timely notice of

appeal on January 8, 2009. (Id. at 16.) On May 3, 2010, the Pennsylvania

Superior Court affirmed Swick’s conviction but remanded the case for

resentencing holding that Swick’s convictions of statutory sexual assault and

indecent assault merged with her involuntary deviate sexual intercourse

convictions. (Doc. 1 at 38–46, Commonwealth v. Swick, 106 MDA 2009 (Pa.

Super. May 3, 2010) (slip op.)). The trial court resentenced Swick on July 19,

2010, to a term of 180 to 360 months’ incarceration. (Doc. 1 at 47–48.) Swick did

not appeal her new sentence. (Doc. 11 at 10.)

      On August 12, 2011, Swick filed a timely petition for post-conviction relief

under Pennsylvania’s Post Conviction Relief Act (“PCRA”), 42 PA. CONS. STAT. §

9545, et seq. After counsel was appointed, an amended petition was filed in

November 2013. (Doc. 13–5.) The PCRA court dismissed all but two claims.

Following an August 29, 2014 hearing on the remaining claims, the Bradford

County Court of Common Pleas denied the PCRA petition on September 17, 2014.

(Doc. 1 at 49–53.) Swick filed a timely pro se notice of appeal on October 17,

2014. On August 25, 2015, the Pennsylvania Superior Court affirmed the PCRA

court’s denial of the petition. (Id. at 54–61, Commonwealth v. Swick, 1776 MDA


                                         2
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 3 of 16




2014, 2015 WL 5973361 (Pa. Super. Aug. 25, 2015) (non-precedential)). The

Pennsylvania Supreme Court denied Swick’s petition for allowance of appeal on

February 1, 2016. (Id. at 62, Commonwealth v. Swick, 794 MAL 2015 (Super.

Feb. 1, 2016) (slip op.)). On March 15, 2016, the PCRA court granted Swick’s

counsel leave to withdraw from the case. (Id. at 63.)

      On April 27, 2016, Swick filed a second pro se PCRA petition. (Ex. 18.)

The PCRA court denied the petition as untimely filed on June 27, 2016. (Doc. 1 at

66.) Swick appealed the dismissal of her second PCRA petition to the Superior

Court of Pennsylvania. On April 21, 2017, the Pennsylvania Superior Court held

that Swick’s judgment of sentence was final on August 18, 2010, her 2016 petition

was untimely, and that she failed “to invoke any PCRA exception to overcome the

time bar.” (Doc. 1 at 72, Commonwealth v. Swick, 1172 MDA 2016, 2017 WL

1423603, *3 (Pa. Super. Apr. 21, 2017) (non-precedential)). Her petition for

reargument was denied on May 8, 2017. (Id. at 74, Commonwealth v. Swick, 1172

MDA 2016 (Pa. Super. May 5, 2017)). On January 3, 2018, the Pennsylvania

Supreme Court denied Swick’s petition for allowance of appeal. (Id. at 75,

Commonwealth v. Swick, 484 MAL 201 (Super. Jan. 3, 2018)).




                                         3
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 4 of 16




       Swick filed her present § 2254 petition on March 2, 2018, pursuant to the

mailbox rule.2 (Doc. 1.) Respondent contends the petition is untimely. (Doc. 11.)

In her reply, Swick notes her second post-conviction appeal became final on March

2, 2018 and thus her petition is timely. Alternatively, she seeks equitable tolling

based on abandonment of counsel and governmental interference in her ability to

timely file her § 2254 petition. She also claims the recent discovery of new

evidence that if presented to the jury, would have supported her alibi defense, and

proven her innocence. (Doc. 17.)

                                        JURISDICTION

       28 U.S.C. § 2254 allows a federal court to entertain a petition for writ of

habeas corpus on behalf of a person in state custody pursuant to the judgment of a

state court “only on the ground that he is in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2254(a).




       2
         The “prisoner mailbox rule” dictates that the filings of pro se prisoners are deemed filed
on the date deposited in the prison mailbox or given to prison authorities for mailing. Houston v.
Lack, 487 U.S. 266 (1988).


                                                4
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 5 of 16




                                     DISCUSSION

   A. Timeliness

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

supplies a one-year statute of limitations for § 2254 petitions filed by a person in

state custody. See 28 U.S.C. § 2244(d)(1). Specifically, 28 U.S.C. § 2244(d)

provides in relevant part:

             (1) A 1-year period of limitations shall apply to an
             application for writ of habeas corpus by a person in
             custody pursuant to the judgment of a State court. The
             limitations period shall run from the latest of ---

                (A)    the date on which the judgment became
                       final by the conclusion of direct review or
                       the expiration of the time for seeking such
                       review;
                (B)    the date on which the impediment to filing
                       an application created by State action in
                       violation of the Constitution or laws of the
                       United States is removed, if the applicant
                       was prevented from filing by such State
                       action;
                (C)    the date on which the constitutional right
                       asserted was initially recognized by the
                       Supreme Court, if the right has been
                       newly recognized by the Supreme Court
                       and made retroactively applicable to cases
                       on collateral review; or
                (D)    the date on which the factual predicate of
                       the claim or claims presented could have
                       been discovered through the exercise of
                       due diligence.


                                          5
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 6 of 16




              (2) The time during which a properly filed application for
              State post-conviction or other collateral review with
              respect to the pertinent judgment or claim is pending shall
              not be counted toward any period of limitation under this
              subsection.
28 U.S.C. § 2244(d)(1)–(2); see also Wall v. Kholi, 562 U.S. 545, 550 (2011)

(discussing application of § 2244’s timeliness requirements); Romansky v. Supt.

Greene SCI, 933 F.3d. 293, 298-99 (3d Cir. 2019) (same).

       Swick had one year from the date her conviction became final to seek

federal habeas corpus relief via 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1).3

Swick’s judgment of sentence became final on Wednesday, August 18, 2010, when

her time for seeking a direct appeal in the Pennsylvania Superior Court expired.

See PA. CON. STAT. § 9545(b); Pa. R.A.P 903(a) (notice of appeal to Superior

Court “shall be filed within 30 days after the entry of the order from which the

appeal is taken”). Thus, Swick had one year from that date, or until Thursday,

August 18, 2011, to file a federal habeas corpus petition. Swick’s habeas corpus

petition, filed on March 2, 2018, exceeded the one-year filing limitations period.

Consequently, unless Swick’s petition is subject to statutory or equitable tolling, it

is time-barred. These tolling issues are addressed next.




       3
         Although 28 U.S.C. § 2244(d)(1) provides for other triggering events of the one-year
limitations, none apply here. See 28 U.S.C. § 2244(d)(2)–(4).


                                               6
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 7 of 16




   B. Statutory Tolling

      Swick asserts that the pendency of her post-conviction collateral challenges

tolled the limitations period pursuant to statute. The one-year AEDPA limitations

period is statutorily tolled during the pendency of a “properly filed” state post-

conviction or other collateral review proceeding. See 28 U.S.C. § 2244(d)(2). A

prisoner’s application for state collateral review is “‘properly filed’ when its

delivery and acceptance are in compliance with the applicable laws and rules

governing filings.” Jenkins v. Supt. of Laurel Highlands, 705 F.3d 80, 85 (3d Cir.

2013) (quoting Artuz v. Bennett, 531 U.S. 4, 8 (2000)). A state post-conviction

motion or other collateral review is “pending” from the date it is filed until the date

the court rules on the petition as well as “the time during which an appeal could be

filed even if the appeal is not eventually filed.” Swartz v. Meyers, 204 F.3d 417,

424 (3d Cir. 2000).

      On August 12, 2011, six days prior the end of the one-year statute of

limitations, Swick filed a timely PCRA petition. Consequently, the AEDPA’s

statute of limitations was successfully tolled from August 12, 2011 until February

1, 2016, when the Pennsylvania Supreme Court denied Swick’s petition for

allowance of appeal. Absent further statutory or equitable tolling, the AEDPA’s




                                           7
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 8 of 16




limitation period expired on February 8, 2016, which deadline includes the six

remaining days in the period of limitations prior to the tolling period.4

       Swick filed her second pro se PCRA petition on April 27, 2016, more than

two months after the AEDPA’s statute of limitations expired. The PCRA court

dismissed the petition as untimely filed on June 27, 2016. The Pennsylvania

Superior Court affirmed the dismissal, explicitly finding the application was

untimely under the PCRA and Swick did not meet any of the PCRA’s grounds for

tolling of the limitations period. (Doc. 1 at 72.) The Pennsylvania Supreme Court

denied her petition for allowance of appeal on January 3, 2018. This court is

bound by the state court’s finding that Swick’s second PCRA was untimely. See

Merritt v. Blaine, 326 F.3d 157, 167 (3d Cir. 2003).

       Where a petitioner’s application “for state post conviction relief [is] rejected

as untimely …. [it is] not ‘properly filed’ under § 2244(d)(2)” and is not entitled to

statutory tolling of the one-year limitations period. See Allen v. Seibert, 522 U.S.

3, 7 (2007); see also Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (holding that

where the state court dismissed a petitioner’s PCRA petition as untimely, the

petition “was not ‘properly filed’ and not entitled to statutory tolling under §




       4
          Technically, Sunday, February 7, 2016, concluded the one-year filing period. However,
as the last day of the limitations period fell on a Sunday, “the period continues to run until the
end of the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(C).


                                                8
      Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 9 of 16




2244(d)(2)”). “Thus, if a state court determines that an application is untimely,

that is the end of the matter for purposes of statutory tolling of AEDPA[’s]

limitations period, regardless of whether it also addressed the merits of the claim,

or whether its timeliness rule was entangled with the merits.” Jenkins, 705 F.3d 85

(internal quotation marks and citations omitted).

      Because the state court clearly ruled that Swick’s second PCRA petition was

untimely, it provides no basis for tolling the AEDPA’s limitations period beyond

February 8, 2016. As a result, Swick’s habeas corpus petition, filed on March 2,

2018, is time-barred.

   C. Equitable Tolling

      Next, Swick asserts that certain exceptional circumstances warrant equitable

tolling of the AEDPA’s 1-year limitations period. AEDPA’s one-year limitations

period may be subject to equitable tolling when the petitioner shows that she “has

been pursuing [her] rights diligently,” and yet “some extraordinary circumstance

stood in [the] way and prevented timely filing” of the habeas petition. Holland v.

Florida, 560 U.S. 631, 649 (2010); Ross v. Varano, 712 F.3d 784, 803 (3d Cir.

2013). “However, courts need to be ‘sparing in their use of' the doctrine,” Pabon

v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011) (quoting Jones v. Morton, 195 F.3d

153, 159 (3d Cir. 1999)), as it does not extend to a “garden variety claim of

excusable neglect.” Schlueter v. Varner, 384 F.3d 69, 83 (3d Cir. 2004) (citing

                                          9
       Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 10 of 16




Irwin v. Dep’t Veterans Affairs, 498 U.S. 89, 96 (1990)). Accordingly, equitable

tolling is used only in “extraordinary” and “rare” circumstances. See Satterfield v.

Johnson, 434 F.3d 185, 195 (3d Cir. 2006). The petitioner bears the burden of

showing that she is entitled to benefit from equitable tolling. See Pace, 544 U.S. at

418.

        Swick alleges first that the Pennsylvania Department of Corrections’ one-

month delay in February 2018 in providing her with a copy of her certified account

statement constitutes “governmental interference” calling for equitable tolling of

the limitations period. (Doc. 17 at ¶ 10.) However, as the AEDPA’s statute of

limitations expired two years earlier, on February 8, 2016, the prison officials

alleged one-month delay in supplying her a copy of her inmate trust account in

does not equitably toll the statute.

        Next, Swick seeks equitable tolling of the limitations period due to an

allegation of attorney abandonment. Swick claims that following a May 2010

letter, her appellate counsel abandoned her. (Id. at ¶¶ 20–35.) Contrary to Swick’s

assertion, the AEDPA’s 1-year limitations period was subject to statutory tolling

during the pendency of her timely filed PCRA petition until February 8, 2016,

which tolling was due to the efforts of her counsel. Moreover, Swick’s allegation

of attorney abandonment has no foundation in fact. Swick’s appellate counsel

successfully appealed to the Pennsylvania Superior Court securing a reduction of


                                          10
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 11 of 16




her sentence, which led to her resentencing in July 2010. Swick’s counsel then

filed a PCRA petition on August 12, 2011. The record includes a series of letters

from defense counsel apprising Swick of his efforts to maintain their

communication and seeking her input on his proposed amended PCRA petition and

other issues. (Doc. 6 at 3–11.) Additionally, appellate counsel advised Swick in

September 2015, that following the Pennsylvania Superior Court’s decision, his

firm “will be taking no further legal action on your behalf and your appeals have

been exhausted.” (Doc. 6 at 9.) Thus, the court finds that Swick’s unfounded

allegation of attorney abandonment does not warrant equitable tolling.

      Finally, Swick claims that due to the 2011 flood of her appellate counsel’s

office, she was unable to file a timely habeas corpus petition until she obtained

documents from the sentencing court in 2018. The record reveals that shortly after

filing Swick’s PCRA petition on August 12, 2011, her counsel’s office was

flooded in September 2011, destroying most of their records. (Doc. 6 at 3.)

However, Swick’s argument that she diligently pursued copies of her case records

necessary to file her habeas corpus petition is not supported by the record. Swick

knew of the loss of her appellate counsel’s case files, at the latest, on October 4,

2013. (Id. at 3.) Although Swick argues that she requested her records from

counsel during a February 1, 2015, phone conversation, she does not offer any

evidence that she took affirmative steps to ensure that counsel acted diligently


                                          11
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 12 of 16




upon her request. See Schlueter v. Varner, 384 F.3d 69, 72, 77 (3d Cir. 2004)

(finding that petitioner did not exercise due diligence by inquiring about the filing

of the petition after asking counsel to file a petition). As a result, Swick has failed

to prove due diligence to obtain her files.

      In any event, on March 15, 2016, appellate counsel provided her with “all of

the significant filings made on [her] behalf as well as transcripts of the

proceedings”, which counsel stated would cover all of the information Swick

would need to pursue further legal action on her own behalf. (Id. at 11.) Swick

fails to explain why she was unable to file her habeas corpus petition for another

two years after she received the records from appellate counsel. Accordingly, she

is not entitled to equitable tolling based on her appellate counsel’s loss of

documents following a 2011 flood of his office.

      In sum, based on the record before the court, Swick has not presented an

exceptional circumstance that would warrant equitable tolling of AEDPA’s 1-year

limitations period.

      D. Actual Innocence

      Swick asserts that she discovered new evidence in 2018 to bolster her alibi

defense and prove her actual innocence. Aside from statutory and equitable tolling

of AEDPA’s limitation period, the Supreme Court has also recognized that a

credible showing of actual innocence may allow a prisoner to pursue her


                                          12
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 13 of 16




constitutional claims on the merits despite the existence of “a procedural bar … or

… expiration of the statute of limitations” under the fundamental miscarriage of

justice exception. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). To

prevail under this standard, the petitioner must show that “it is more likely than not

that no reasonable juror would have convicted [her] in the light of new evidence.”

Schlup v. Delo, 513 U.S. 298, 327 (1995). “In this context, actual innocence refers

to factual innocence, not legal insufficiency.” Reeves v. Fayette SCI, 897 F.3d

154, 160 (3d Cir. 2018) (citing Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir.

2012)).

      When evaluating whether it is more likely than not that no reasonable juror

would convict the petition based on the “new evidence,” the court “must consider

all of the evidence, old and new, incriminating and exculpatory, without regard to

whether it would necessarily be admitted under the rules of admissibility that

would govern at trial.” House v. Bell, 547 U.S. 518, 538 (2006). The gateway

actual innocence standard is “demanding” and satisfied only in the “rare” and

“extraordinary” case where “a petition presents evidence of innocence so strong

that a court cannot have confidence in the outcome of the trial unless the court is

also satisfied that the trial was free of nonharmless constitutional error.”

McQuiggin, 569 U.S. at 386, 392 (internal quotation marks and citations omitted).




                                          13
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 14 of 16




      Swick claims that in 2018, when she requested her sentencing records, she

discovered new evidence “in support of her alibi defense” that “she was not

residing in Pennsylvania during the alleged crimes.” (Docs. 1 at 25–26, 17 at 3.)

Clearly, Swick knew her own residency at the time of the alleged crimes and had

multiple earlier opportunities to raise this defense. In any event, Swick’s claim of

“actual innocence” based on proof of her residency on the dates of the commission

of the crimes does not prove her innocence. This evidence only proves that she did

not live in Pennsylvania on the dates in question, not that she was physically absent

from the location(s) in Pennsylvania where the crimes occurred. More

importantly, this “new evidence” does not undermine the testimony of other

witnesses or her own admission of guilt. The Superior Court summarized the

following facts presented at her jury trial:

             Between August 2006 and January 2008[,] Swick (born
             5/14/1980) was having sexual relations with B.J.M (born
             [1/1993]). One of B.J.M’s friends told B.J.M’s father
             that he saw B.J.M and Swick having sex. Trooper Peter
             Shiposh interviewed B.J.M. about Swick and B.J.M.
             admitted that the two had oral sex approximately 90
             times, vaginal intercourse about 100 times and hundreds
             of other sexual encounters. Trooper Shiposh interviewed
             Swick and she admitted to having a sexual relationship
             with B.J.M. and agreed to the number of incidents with
             B.J.M. Misty Ackley, a Bradford County Children and
             Youth Services (CYS) employee, also interviewed Swick
             about her contact with B.J.M. and asked Swick for more
             specifics and details that she had not disclosed to the
             officer.


                                          14
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 15 of 16




             Swick was arrested on March 26, 2008 and charged with
             90 counts of IDSI, 100 counts of statutory sexual assault
             and 100 counts of indecent assault.

                                    ***
             At trial, the Commonwealth presented B.J.M., Trooper
             Shiposh, B.J.M’s friend, B.J.M’s father and Ackley as
             witnesses.
                                    ***
             Swick testified in her own defense and denied having sex
             with B.J.M. She stated that she had no recollection of
             any interviews between her and Trooper Shiposh and
             Ackley, stating that she has a bad memory because of
             multiple medications she was prescribed by a careless
             doctor.
             The jury convicted Swick of two counts each of IDSI,
             statutory assault and indecent assault; one of each charge
             attached to an event in 2007 and then the remaining
             charges to an event in 2008.
(Doc. 1 at 39–40.) Giving deference to these factual findings, Swick admitted on

more than one occasion to the crimes with which she was charged. See Palmer v.

Hendricks, 592 F.3d 386, 91–92 (3d Cir. 2010) (holding that state court factual

findings are presumed correct at the federal level). As a result, Swick’s claim of

“actual innocence” fails as well.

                                    CONCLUSION

      For the foregoing reasons, Swick’s petition for writ of habeas corpus

pursuant to 28 U.S.C. §2254 will be denied as untimely filed.




                                         15
     Case 3:18-cv-00546-JPW-PT Document 20 Filed 07/14/20 Page 16 of 16




                          CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. See 28

U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of this

constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322 (2003). Swick fails to demonstrate that a COA should issue.

      The denial of a COA does not prevent Swick from appealing the order

denying her petition so long as she seeks, and obtains, a COA from the Third

Circuit Court of Appeals. See Fed. R. App. 22(b)(1).

      An appropriate order will issue.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania
 Dated: July 14, 2020




                                           16
